Title: Transporting a 16 year old from NC to GA for BDSM, how is this not charged as a federal crime?
Question:
Answer #1: “ The girl had told the woman she was being held captive and sent her a photo from the room where she was kept.” 

That’s not BDSM. That was called being kidnappedAnswer #2: It sounds like the prosecutor *really* wanted to avoid a jury and the plea deal reflected that.Answer #3: Probably because he reached a plea dealAnswer #4: &gt; Wysolovski’s attorney also would not have accepted a plea deal including prison time, forcing the case to go to trial, DeTardo said. The victim and her family also said they did not want to go through the potentially re-traumatizing process of a trial.

I can understand the prosecutor's desire to respect the wishes of the victim. But there is also the sentiment of the community to consider and I am not sure the prosecutor made the right choice here.